Title: From John Quincy Adams to Thomas Boylston Adams, 19 March 1806
From: Adams, John Quincy
To: Adams, Thomas Boylston



Washington 19. March 1806

I have received two letters from you, since I wrote you last; but I presume you will know the reason which has prevented me from answering the first of them before the coming of the last.—As the Session advanced the business to which my attention became necessary accumulated so much that I had scarcely time to go home and come to the Capitol from day to day—And besides all the subjects which were imposed upon me by necessity, I voluntarily took upon my shoulders that unfortunate Bill concerning foreign Ministers, which has met the approbation of scarcely any body—I never expected it would pass here, but I did not expect it would have been also disapproved at home in the quarter which you mention—I took upon myself a great deal of labour upon that Bill, though not to much purpose—When I come home I shall submit the observations which I made to the Senate in support of the Bill, at one of its readings, and of which I have a copy, to your father, and shall be well satisfied if he will take the trouble of reading them.
I am very sorry that the divisions of interest and sentiments among your constituents upon subjects of local concern, have brought you into the situation of giving offence necessarily to one half of them—How far it will be advisable for you to decline a contest at your May meeting, must be within your own judgment; though in general I do not like retreating from a vote of Constituents for fear of being deserted by them—As to the general issue of the Spring Elections throughout the State I have not so good means as you have to judge of the probabilities; nor have I heard any of the prophetic anticipations which you mention as having been made here upon the subject—But the tide of political affairs has run so long and so strong in me and the same course that my own expectation is of a change
We have such a mixture of secrecy and publicity, in all our proceedings that I scarcely know what I can venture to tell you is going forward here—Rumour will be ready enough to tell you of the violent sortie made by a celebrated Orator in the House of Representatives against his party, and against the present administration—His speeches through the course of the last week have occasioned great agitation here, and will I presume have considerable effect throughout the Union—The result however has been to throw him into a very small minority The Resolution sometime since proposed by Mr: Nicholson, yesterday pass’d the house of Representatives by a very large majority.
The Vice-President yesterday left us for the remainder of the Session, and Mr: Smith of Maryland is our President pro Tempore—Before Mr. Clinton went away he decided by his casting vote the appointment of Mr: Armstrong, who together with Mr: Bowdoin is to negotiate for purposes which are not fit to be named—Whether the people of this Country will ever know how much they have been abused, insulted and plundered in all the transactions connected with this subject I know not—But that such a man as Armstrong after the conduct he has held, and the notoriety of that conduct should be appointed to such an Office, and that the people should suffer it in silence will be one of the strongest demonstrations that they deserve any such abuse, that can be put upon them.
This day the two Houses have done scarcely any thing, but meet and adjourn—Mr: Jackson of Georgia, died this morning about 4 O’Clock, and on the communication of this circumstance both houses according to a general usage on such occasions, immediately adjourned.
I expect the Session will close about the middle of next Month, and before its termination I hope to be with you—My wife will remain here, not being in a situation convenient or safe for so long and fatiguing a Journey—She is however as comfortably in health, as can be expected—My own health is better than it has been for years heretofore.
The part which some of our friends at New-York appear to have taken in the mysterious project and expedition of Miranda has given me great concern and anxiety—I understand that Coll: Smith is to be tried before the Circuit Court next Month, though I know not upon what charge; on his examination his answers are said to have implicated in some degree the Government here—One thing is certain—He is removed from his Office as Surveyor, and we have now before us a nomination of another person to that Office—I have never had a line of communication from him upon the subject, and know nothing of his proceedings in this strange affair but what has appeared in the newspapers.
Our friends and connections here are all well—Your intelligence respecting our Children has given us all the delight you could wish, and I hope you will continue to give it us while I remain here—After my departure my wife will be equally sollicitous to hear frequently untill I shall reach home—
I sent yesterday under cover to your father a copy of the pamphlet containing Captain Lewis’s discoveries, for Mr: Shaw—From him I have not heard for many weeks; excepting by the successive numbers of the Anthology which I have regularly received.
Your’s faithfully.
